NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 12/21/2021. 
Claims 1-21 are pending in the Application with independent Claims 1, 16, 18 and 20.
Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 During the Interview conducted on 07 October 2021 with Applicant’s representative Benjeman L. von Rueden, a proposed Amendment was discussed with respect to the rejection of Claims under 112 and 101 along with suggestions of how to better clarify the claimed language and overcome the 101 rejection. The Claims as currently amended overcome both the 112 and 101 rejections after conducting thorough search and examination.   
The prior art of record fails to anticipate or render obvious, a self-test verification device and method, as recited among other limitations in the independent Claims 1, 18 and 20, determine for the received result of the device self-test, and based on an arrival time of the received result, whether the result fulfills a receive-time-criterion, wherein the receive-time-criterion is a  maximum permitted duration to complete the device self-test 
Independent Claim 16 recites among other limitations, if the determined authenticity satisfies a predetermined authenticity requirement, initiate one or more self-tests according to the verified self-test instruction; and generate a message comprising results of the one or more self-tests.  
Consequently, Claims 1-21 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
 (U.S. Patent No. 20110922) PRAKASH; see ABSTRACT: A system and a method for diagnosis flow for a read-only memory (ROM) includes determining whether a window of the ROM is faulty, based on a pre-computed signature and a computed signature corresponding to the window. Based on the determination, the size of the window is reduced to form at least two reduced windows.
(U.S. Patent No. 20190207) KHATIB ZADEH; [0023] FIG. 4 illustrates a second flow diagram. In an embodiment, flow 400 may be performed by memory controller 104 to validate the authenticity of memory device 102. At block 412, the memory controller compares the newly generated hash value as a result of executing the challenge response protocol with the memory device 102 with the hash value for this memory device previously stored in the hash table 110 of the memory controller 104 at manufacturing time. If at block 414 the hashes are equal, the memory device is determined to be valid at block 416.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 31, 2022
Allowability Notice 20220131
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov